DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/06/2022, is acknowledged.  Claims 1, 12, and 19 are amended; Claim 11 is canceled; Claim 21 is newly added.  Claims 1-10 and 12-21 are currently pending, claims 5, 9-10, and 17-18 are withdrawn.
Claim Interpretation
Claims 1, 12, and 19 are amended to require a “plurality of separate coated particles.”  The term “separate” is interpreted as the coated particles retain an ascertainable character of individual particles and thus have not been fused to form a unitary mass, for example, by sintering or melting.  Therefore, the term “separate coated particles” is interpreted such that it may be in any form in which the character of the particles is retained, such as a loose powder, compacted powder, or suspension.  An interpretation that the particles must be fully “separated,” that is, not touching one another, does not follow from the context of the claim nor is it supported by the instant specification.  
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of coated particles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim specifically amends the claims to refer to a “plurality of separate coated particles” in every other instance in the claim.  Therefore, it is unclear if separate coated particles.”  Claim 2, reciting the limitation “the coated particles” is indefinite for the same reasons due to the ambiguity created by Claim 1, from which it depends.  Additionally, Claims 3-4 and 6-8 are indefinite based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0271323)(previously cited).
With respect to Claims 1-2, 12, and 19-20, Wang teaches a method of making a rare earth magnet comprising grain boundary diffusion of a heavy rare earth element, the method comprising coating particles of a rare earth magnet with a heavy rare earth or heavy rare earth alloy, thereby forming a plurality of separate coated particles wherein the rare earth magnetic particles comprise a plurality of grains, then performing a step of hot pressing or die-upset of the separate coated magnetic particles in a die, thus including arranging the separate coated particles in the hot-press or die (also a hot-working instrument, per claim 19), and resulting in a final desired shape. (para. 8-10, 35-46, 57-63).  
While it is noted that Wang teaches an embodiment comprising a green forming step in a magnetic field prior to the step of hot pressing, such as step does not fuse the coated particles and therefore, the formed particles remain “separate.” (see claim interpretation above).  Moreover, in the embodiment comprising die-upset, Wang teaches that no such forming step is required. (para. 67).

With respect to Claims 3 and 13, Wang teaches wherein the rare earth magnetic particles are in the form of a powder. (para. 8, 35, 57-63).
With respect to Claims 6-7 and 16, Wang teaches wherein the coating material is a heavy rare earth in metallic alloy form, comprising Dy, Tb, or both. (para. 8, 24, 35-46, 63).
With respect to Claims 8 and 15, Wang teaches wherein the coating step comprises gas-powder spraying. (para. 57-61).
With respect to Claim 21, the claim does not require any parameters related to time, temperature, or measure of diffusion.  Wang teaches that the step of hot-pressing with a subsequent aging step enhances grain boundary diffusion with reduced temperature and time needed for sintering and heat treatment processes. (para. 24).  Moreover, as Wang teaches a step comprising simultaneous heat treating and compacting separate coated particles, it would necessarily result in at least some level of diffusion, meeting the instant claim. See also MPEP 2112.01.

Claim(s) 1-3, 6-7, 12-13, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2010/0003156)(previously cited).

As the claims 1-2, 12, and 19-20 do not require any particular processing parameters relating to heat treating, compacting, or hot deformation, any level of heating and compaction/deformation is deemed to meet the instant claims. Suzuki teaches that the step of hot molding comprises simultaneous application of a heated mold and pressure to form a compact (i.e. compacting) and the hot plastic working step may comprise, for example, hot extrusion resulting in hot deformation. (para. 101-109, 122-130, 213-214).  Thus, Suzuki is deemed to teach a first step of simultaneously heat treating and compacting the separate coated particles (hot molding/compacting) such that the material is hot deformed and thus meets the instantly claimed limitations.  Suzuki also teaches an additional optional second step (hot plastic working) which also includes simultaneous heat treating and compacting resulting in hot deformation; however, as it is unclear if the hot molding/compacting step results in fusion of the coated particles, the second step may or may not comprise separate coated particles.  
Suzuki teaches that the method results in uniform diffusion of the heavy rare earth element into a grain boundary phase, resulting in increased coercive force. (para. 42-44).  Finally, with respect to 
With respect to Claims 3 and 13, Suzuki teaches wherein the rare earth magnetic particles are in the form of a flake-like powder deemed to constitute a “flake” and also a “powder.” (para. 84).
With respect to Claims 6-7 and 16, Suzuki teaches wherein the coating material is a heavy rare earth alloy, including specific examples of Dy. (para. 86-89, 123).
With respect to Claim 21, the claim does not require any parameters related to time, temperature, or measure of diffusion.  Suzuki teaches that the method results in uniform diffusion of the heavy rare earth element into a grain boundary phase, resulting in increased coercive force and wherein grain boundary diffusion is achieved without first sintering the rare earth magnet. (para. 28-33, 42-44).  Moreover, as Suzuki teaches at least one step comprising simultaneous heat treating and compacting separate coated particles, it would necessarily result in at least some level of diffusion, meeting the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0271323)(previously cited) as applied to Claims 3 and 13, respectively.
With respect to Claims 4 and 14, Wang teaches embodiments wherein the particles have a size of 1-200 microns before a milling step, which reduces their size to “a few microns” and may be adjusted by controlling the milling time. (para. 52).  Thus, Wang is deemed to teach particles having a size overlapping the claimed range of 1 to 100 microns.   It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0003156)(previously cited) as applied to Claims 3 and 13, respectively.
With respect to Claims 4 and 14, Suzuki teaches a powder which is pulverized to have a long side of less than 300 microns and a thickness of before pulverization of 20-50 microns.  (para. 84).  Therefore, the reference is deemed to teach particles with a size meeting or a range overlapping the claimed “small micron particles.”  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0003156)(previously cited) as applied to Claims 1 and 12, respectively, in view of Wang (US 2014/0271323)(previously cited).
With respect to Claims 8 and 15, Suzuki teaches a method of coating may comprise mechanical mixing, spraying a HRE mixed with a solvent, or alternative techniques such as vapor deposition or CVD. (para. 91).  It would have been obvious to one of ordinary skill in the art to select a coating method comprising CVD, deemed to constitute “chemical synthesis,” in order to uniformly coat the magnetic material particles.
In the alternative, Wang teaches a method of making a rare earth comprising coating rare earth magnetic powder with a heavy rare earth alloy, wherein the coating step comprises gas-powder spraying. (para. 57-61).  
Thus, Suzuki and Wang are both drawn to method of making magnetic powder coated with a heavy rare earth alloy.  It would have been obvious to one of ordinary skill in the art to substitute one method of forming a heavy rare earth alloy coating on a powder, with another such as gas-powder spraying taught by Wang, having substantially the same function and effect, with a predictable result of success.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argues that Wang fails to teach the amended Claim 1 because “Wang discloses “forming the magnet parts in a shaped mold” and, then, “heating the part.” At the very least, Wang does not disclose “simultaneously heat treating and compacting” because Wang begins by “forming the magnet parts in a shaped mold” and then, after this forming, “heating the part.” Wang’s “forming” and 
The hot-pressing or die-upset step of Wang comprises simultaneously heating and pressing (i.e. compacting) the coated particles, and in the case of die-upset comprises hot deformation of the magnetic material resulting in grain realignment. (para. 66-77).  That is, even if the particles are subjected to a first forming step, either of hot-pressing or die-upset still comprise an additional step of both heating and compacting, meeting the instantly claimed limitation.  Furthermore, while it is noted that Wang teaches a green forming step in a magnetic field prior to the step of hot pressing, Wang teaches that no such forming step is required for die-upset. (para. 67).
Applicant further argues that Wang does not disclose the limitation of “simultaneously heat treating and compacting the plurality of separate coated particles” and argues that Wang’s ‘form[ed] magnet parts’ are not within the broadest reasonable interpretation of ‘separate coated particles.’” These arguments are not found persuasive.
As stated above, Wang teaches that the die-upset embodiment does not require the step of forming in a magnetic field and thus, Applicant’s arguments are not found persuasive.  Additionally, the limitation reciting “plurality of separate coated particles” is interpreted, under a broadest reasonable interpretation, as the coated particles retain an ascertainable character of individual particles and thus have not been fused to form a unitary mass, for example, by sintering or melting.  Thus, the term “separate coated particles” is interpreted such that it may be in any form in which the character of the particles is retained, such as a loose powder, compacted powder, or suspension.  Applicant too narrowly construes the claimed limitation.  Therefore, even in the hot-pressing embodiment of Wang, the particles are deemed to remain as “separate” as the forming step does not fuse the particles nor does it change the individual character of the particles.

As stated above, both embodiments of Wang comprise simultaneously heat treating and compacting of separate particles, and further, the die-upset embodiment does not require the forming step referred to by Applicant.  Furthermore, the forming step does not change the separate coated particles into a “solid mass.”  The forming step occurring before the hot-pressing embodiment of Wang is a green forming step, wherein the particles are aligned in a mold and does not comprise a step of fusing the particles.  Therefore, the particles remain separate and do not constitute a solid mass.
Applicant argues with respect to prior art Suzuki that the fails to teach “simultaneously heat treating and compacting the plurality of separate coated particles” as the reference discloses a step of “cold molding the prepared raw material powder to obtain a cold compact” prior to heating.  These arguments are not found persuasive.
The step of Suzuki comprising cold compacting to form a cold compact does not comprise fusing the powder particles.  Therefore, the cold compact of Suzuki is deemed to comprise separate coated particles, meeting the instant claim.  
Finally, Applicant argues that Wang and Suzuki both fail to teach the limitations of newly added claim 21.  These arguments are not found persuasive.
Claim 21 does not require any parameters related to time, temperature, or measure of diffusion.  Thus, any amount of diffusion from the coating into respective grain boundaries of the plurality of grains would be sufficient to meet the instant claim.  Wang teaches that the step of hot-pressing with a subsequent aging step enhances grain boundary diffusion with reduced temperature and time needed for sintering and heat treatment processes. (para. 24).  Suzuki teaches that the method results in uniform diffusion of the heavy rare earth element into a grain boundary phase, resulting in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735